Title: From Thomas Jefferson to Moustier, 13 March 1789
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de



Dear Sir
Paris Mar. 13. 1789.

I have now to acknolege the honor of your several letters of Aug. 12. Oct. 17. and Nov. 27. and your postscript to Madame de Brehan’s of Dec. 29. I have been discouraged from writing to you by the idea that your friends here must give you infinitely more exact information of what is passing, than I could do, who see things imperfectly only, as a stranger. But your complaints of the inexactitude of your friends in this point will induce me hereafter to hazard more freely my communications, however imperfect.The affairs of this country go on more auspiciously than the most sanguine could have expected. The difficulties of procuring money and of preventing a bankruptcy continue always at such a point as to leave the administration no resource but that of an appeal to the nation, and the nation, availing itself of their advantageous position presses on sufficiently to obtain reasonable concessions, and yet not so much as to endanger an appeal to arms. In fact the king is altogether out of the dispute. He has said he is ready to agree to such and such articles, and the dispute is between the privileged and unprivileged orders how they shall divide these concessions between them. An equal taxation is agreed to by every body: the only question is on the mode of voting. And even in this I think there is already a majority of the nobles in favor of voting by persons. Should this be the case, and should it be found practicable to organise so numerous a body as 1200, so as to avoid tumult, we may hope a happy issue from the approaching convocation. One of their great objects will be to fund the public debts, and if this operation be judiciously executed, and their expences reduced within the limits of their revenue, I see nothing to prevent their possessing the first credit in Europe, and being of course in a condition to enter on the stage again more respectably than they ever yet did. But they must be left in quiet this year at least. Longer still would still be better. The present situation of the antagonist nation is favorable to the necessary repose of this country. It is impossible that England can venture to engage itself in a war this year. Were the king as well as his ministry untruly pretend him to be, time is necessary to give a confidence in his recovery, and to shew that it is not merely a lucid interval. In the mean while the glimmerings of accomodation between the Turks and two empires do not grow stronger. On the other hand the war in the Western parts of Europe will very  possibly spread further. The accident in England has benumbed her mediation between the Swedes and Danes, so that their war will probably go on, and that, with the disturbances in Poland may draw in the King of Prussia. This will so embroil matters that it is impossible they should clear up but by a general war in which France, if not England, must sooner or later take a part. Your Ambassador at the Hague is recalled, and certainly on account of the ill humor between this court and that. Some very dry and unfriendly memorials have passed between them on the subject of the money which was to have been paid by this country for the late peace with the emperor. These things suffice to shew that France nourishes a resentment still of the treatment she has received, and to keep alive well grounded apprehensions at the Hague that all is not done yet. Should there be a possibility of detaching the Turks from the war, so as to leave the two empires free to turn this way, or should England remain inactive, the contest in which this country may be engaged, will not be difficult: but if the Turks, English, Dutch, Prussians, Poles and Swedes are all in activity, they will give warm emploiment to the two empires, France, Spain, and Denmark, in the event of the war becoming general.
All the world here is electioneering. Paris is a desert, at least as to that description of persons who think they may be chosen themselves or aid the choice of their friends. I hope to see this great meeting before my departure. Several elections are already over, but I am not able to give you a list of them. Mirabeau has been declared in his province not to be a noble, whereupon he offered himself for the people, and it is said he is elected. The D. d’Orleans has lately rendered himself very popular by decided declarations in favor of the tiers etat in all their points. He has particularly declared he will pay taxes in proportion to his property, and he has relinquished all his Capitaineries. His daughter is to be married to the D. d’Angoulème. The Dauphin is at the last extremity. He is lately removed from Versailles to Meudon. This is considered as preparatory to a removal to St. Denis. We have had such a winter here as is not on record. The mercury was 18½° below freezing on Reaumur’s scale, and I think it was near two months varying between that point and zero. It gave occasion for a display of the benevolent character of this nation, which, great as I had thought it, went beyond my expectations. There seems to be a very general apprehension of the want of bread this spring. Supplies are hoped from our country, and indeed they have already  reduced the price of flour at Bordeaux from 36₶ to 33₶ the barrel. The funds, at a low ebb when Mr. Necker came in, recovered their ground by degrees, and have ever since remained stationary. The court has had thoughts of coming to St. Cloud, during the sessions of the States, but it is not yet decided.—As I shall write to Madame de Brehan I shall tender my respects to her myself. The next details I give you, will be in New York, where I hope to have the pleasure of seeing you in the summer, and of taking your orders for France. In the mean time I am with very sincere esteem & respect Dr. Sir Your most obedt. humble servt,

Th: Jefferson

